Hall,
dissenting:
I respectfully dissent from the conclusion reached by the majority in this case. As stated in the controlling opinion, the bridge in question was built pursuant to a special act of the Congress of the United States, Public No. 170 69th Congress, Chapter 226, 69th Congress. This Act authorized the Vicksburg Bridge and Terminal Company to construct, maintain and operate a bridge across the Mississippi River at or near the city of Vicksburg. Section 4 of the Act provided that after the date of completion of such bridge either the State of Mississippi, the State of Louisiana, any political subdivison of either of such States within or adjoining which any part of such bridge is located, or any two or more of them jointly, *278may at any time acquire and take over all right, title and interest in such bridge and approaches, and interests in real property necessary therefor, by purchase or by condemnation.
Section 5 of the Act provides that if such bridge shall be taken over and acquired by the states or political subdivisions thereof under the provisons of Section 4 of the Act the same may thereafter be operated as a toll bridge and “in fixing the rates of toll to be charged for the use of such bridge, the same shall be so adjusted as to provide as far as possible a sufficient fund to pay for the cost of maintaining, repairing and operating the bridge and its approaches, to pay an adequate return on the cost thereof, and to provide a sinking fund sufficient to amortize the amount paid therefor within a period of not to exceed thirty years from the date of acquiring the same.” (Emphasis supplied).
Warren County was the only political subdivision of either State which would undertake the purchase of the bridge and its operation.
The controlling opinion makes many references to Chapter 283 of the Laws of Miss, of 1938 and the same is found in several sections of the Recompiled Code of 1942, beginning with Section 8448. The term “cost of bridge” is defined in Paragraph (e) of Section 8450 of said Code. Section 8457 provides for a trust indenture and in the concluding portion says: “Except as in this act otherwise provided, the governing body of such municipality may provide, by resolution or by such trust indenture, for the payment of the proceeds of the sale of the bonds and the revenues of the bridges to such officer, board, or depository as it may determine for the custody thereof, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine.” (Emphasis supplied)
On November 12,1953, the board of supervisors adopted and entered upon its minutes a resolution calling for *279redemption of the outstanding bonds on April 1, 1954, and also adopted on the same date another resolution directing the issuance of bridge revenue refunding bonds in the same amount and for the purpose of refunding the bonds called for payment. Article 4 of this resolution is referred to in detail in the controlling opinion herein and created several separate funds into which the revenues from the operation of the bridge should be paid, among which was the “adequate return fund”, which seems to follow to a large extent Section 5 of the aforesaid Act of Congress which was adopted May 3, 1926.
It is interesting to note from the majority opinion that very little is said about Chapter 74 of the Extraordinary Session of 1953, which was adopted by the Mississippi Legislature and approved by the governor on November 30, 1953. It is pertinent to quote in full Section 1 of that chapter, which is as follows: ‘ ‘ Section 1. That all acts, proceedings and resolutions of the board of supervisors of the County of Warren, in the State of Mississippi, in relation to the issuance and sale of two million, seven hundred eighty five thousand dollars ($2,785,000.00) Vicksburg bridge revenue refunding bonds of said county dated January 1, 1954, to provide funds for the purpose of taking up and redeeming all of the outstanding Vicksburg bridge revenue bonds of said county dated April 1, 1947, and maturing and called for redemption on April 1, 1954, all as more fully described and set forth in a certain resolution adopted by said board of supervisors on the 12th day of November, 1953, shall be and the said acts, proceedings and resolutions and all of the terms, covenants and provisions set forth therein concerning the application of the revenues of said bridge and the sale and issuance of said refunding bonds, shall be and the same are hereby authorized, validated and confirmed.” (Emphasis supplied)
It seems to me that the Legislature either knew or should have known what it was doing when it passed *280this Act, and Section 1 clearly authorizes, validates and confirms not only the bond issue as stated in the majority opinion but also all of the proceedings and resolutions, including specifically the resolution of November 12, 1953, concerning the application of the revenues of said bridge and any part of the 1938 law which might conflict with what is said in the above quotation, is clearly amended so as to conform to what is said in the above quoted Section 1. The resolution had provided for the adequate return fund and it was here authorized, confirmed and validated. The' majority opinion says that nothing was accomplished by the above quoted act except the validation of all acts and proceedings of the board of supervisors in relation to the issuance and sale of the refunding bonds. I do not know of any validating act of the Legislature which goes as far as the above mentioned Chapter 74 of the Laws of 1953. 1 prefer to feel that the Legislature had before it everything that it was approving, authorizing and validating by this Act, and if we are going to accept the Act as written then the decision of the lower court should be affirmed. I cannot ascribe to the Legislature such ignorance as the majority opinion seems to do, and for that reason I am led to dissent.
Holmes, J., joins in this dissent.